Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
 	The information disclosure statement (IDS) submitted on June 2, 2022 was in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based e-Terminal Disclaimer may be filled out completely online using web-screens. An e-Terminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about e-Terminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of Patent No.: 11,037,949 B2. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.



Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cheek et al. (Pub. No.: US 2014/0225176 A1).
	Regarding Claim 1, Cheek et al. discloses an integrated circuit (IC) comprising:									a semiconductor-on-insulator (SOI) substrate comprising a handle substrate, an insulator layer over the handle substrate, and a semiconductor device layer over the insulator layer (Par. 0020, Fig. 9 - semiconductor-on-insulator (SOI) substrate 10 – presence of a handle substrate, an insulator layer over the handle substrate, and a semiconductor device layer are implied although not explicitly shown);											a logic device comprising a logic gate arranged over the semiconductor device layer (Par. 0032-0035, Fig. 9 – logic gate 212/213); and								a memory cell comprising a control gate and a select gate laterally adjacent to one another and arranged over the semiconductor device layer, wherein a charge-trapping layer underlies the control gate (Par. 0024, Fig. 9 -.memory cell 211, control gate 21, select gate 14, charge-trapping layer 20; charge trapping layer at least partially underlies the control gate 21).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.



Claims 2-4 are rejected under 35 U.S.C. 103 as obvious over Cheek et al. (Pub. No.: US 2014/0225176 A1), as applied to claim 1, further in view of Smith et al. (Patent No.: US 9,590,118 B1).
Regarding Claim 2, Cheek et al., as applied to claim 1, does not explicitly disclose the IC, wherein the SOI substrate is a fully depleted SOI (FDSOI) substrate.				However Smith et al. teaches the IC, wherein the SOI substrate is a fully depleted SOI (FDSOI) substrate (Col. 5, L 4-21).		It would have been obvious to one having ordinary skill in the art at the time the invention was filed to use the teachings of Smith et al. to adapt the IC, wherein the SOI substrate of Cheek et al. is a fully depleted SOI (FDSOI) substrate in order to reduce short channel effects.
Regarding Claim 3, Cheek et al., as applied to claim 1, does not explicitly disclose the IC, wherein the semiconductor device layer is a monocrystalline silicon layer having a thickness ranging from 5 nm to 40 nm, the insulator layer is a silicon dioxide or sapphire layer having a thickness ranging from 10 nm to 60 nm.						However Smith et al. teaches the IC, wherein the semiconductor device layer is a monocrystalline silicon layer having a thickness ranging from 5 nm to 40 nm, the insulator layer is a silicon dioxide or sapphire layer having a thickness ranging from 10 nm to 60 nm (Col. 5, L 4-21).					It would have been obvious to one having ordinary skill in the art at the time the invention was filed to use the teachings of Smith et al. to adapt the IC, wherein the semiconductor device layer of Cheek et al. is a monocrystalline silicon layer having a thickness ranging from 5 nm to 40 nm, the insulator layer is a silicon dioxide or sapphire layer having a thickness ranging from 10 nm to 60 nm in order to enable extremely power efficient devices..
Regarding Claim 4, Cheek et al., as applied to claim 1, does not explicitly disclose the IC, wherein the semiconductor device layer has a thickness such that during operation of the memory cell or the logic device, a depletion region in a channel region of the memory cell or the logic device extends fully across the thickness of the semiconductor device layer.				However, Smith et al. teaches the IC, wherein the semiconductor device layer has a thickness such that during operation of the memory cell or the logic device, a depletion region in a channel region of the memory cell or the logic device extends fully across the thickness of the semiconductor device layer (Col. 5, L 4-21).													It would have been obvious to one having ordinary skill in the art at the time the invention was filed to use the teachings of Smith et al. to adapt the IC, wherein the semiconductor device layer of Cheek et al. has a thickness such that during operation of the memory cell or the logic device, a depletion region in a channel region of the memory cell or the logic device extends fully across the thickness of the semiconductor device layer in order to reduce short channel effects.

Claim 5 is rejected under 35 U.S.C. 103 as obvious over Cheek et al. (Pub. No.: US 2014/0225176 A1), as applied to claim 1, further in view of Yoo et al. (Patent No.: US 6,914,290 B2).
Regarding Claim 5, Cheek et al., as applied to claim 1, does not explicitly disclose the IC, further comprising:										an individual source/drain region disposed to a first side of the control gate;		an intermediate source/drain region arranged laterally between a second side of the control gate and a first side of the select gate, the second side of the control gate being opposite the first side of the select gate.									However Yoo et al. teaches the IC, further comprising:										an individual source/drain region disposed to a first side of the control gate (Col. 4, L 42-65; Fig. 4 – individual source/drain region 218d (one on the left could be considered as one of the individual source/drain regions), control gate WL (one the left could be considered as one of the control gates);												an intermediate source/drain region arranged laterally between a second side of the control gate and a first side of the select gate, the second side of the control gate being opposite the first side of the select gate (Col. 4, L 42-65; Fig. 4 – intermediate source/drain region 218s (one on the left could be considered as one of the intermediate source/drain regions), select gate SL (one the left could be considered as one of the select gates).					It would have been obvious to one having ordinary skill in the art at the time the invention was filed to use the teachings of Yoo et al. to adapt the IC, further comprising: an individual source/drain region disposed to a first side of the control gate of Cheek et al.; an intermediate source/drain region arranged laterally between a second side of the control gate and a first side of the select gate, the second side of the control gate being opposite the first side of the select gate in order to build a reliable and efficient  NVM.

Claims 6-7 are rejected under 35 U.S.C. 103 as obvious over Cheek et al. (Pub. No.: US 2014/0225176 A1) and Yoo et al. (Patent No.: US 6,914,290 B2), as applied to claim 5, further in view of Regnier et al. (Pub. No.: US 2016/0181265 A1).
Regarding Claim 6, modified Cheek et al., as applied to claim 5, discloses the IC, further comprising: a common source/drain region arranged on to a second side of select gate opposite the first side (Yoo et al- Col. 4, L 42-65; Fig. 4 – common source/drain region CSL).													Modified Cheek et al. does not explicitly disclose 				            wherein the common source/drain region has a lowermost portion that extends into the handle substrate.													However Regnier et al. teaches wherein the common source/drain region has a lowermost portion that extends into the handle substrate (Par. 0052-0053, Figs. 5, 6B-6C – handle substrate SUB, common source/drain region n0).													It would have been obvious to one having ordinary skill in the art at the time the invention was filed to use the teachings of Regnier et al. et al. to adapt the IC, wherein the common source/drain region of Cheek et al. has a lowermost portion that extends into the handle substrate in order to be able to effectively collect programming currents for programming multiple memory cells as taught by Regnier et al.
Regarding Claim 7, modified Cheek et al., as applied to claim 6, discloses the IC, wherein the control gate extends in a first direction and the common source/drain region extends continuously between multiple memory cells in a second direction perpendicular to the first direction, and the common source/drain region is coupled to respective source/drain regions of the multiple memory cells (Yoo et al- Col. 4, L 42-65; Fig. 4).


Claims 8-9 are rejected under 35 U.S.C. 103 as obvious over Cheek et al. (Pub. No.: US 2014/0225176 A1) and Yoo et al. (Patent No.: US 6,914,290 B2), as applied to claim 5, further in view of Sun et al. (Pub. No.: US 2019/0057970 A1).
Regarding Claim 8, modified Cheek et al., as applied to claim 5, does not explicitly disclose 	the IC, wherein the individual source/drain region and the intermediate source/drain region have lower portions in direct contact with an upper surface of the insulator layer of the SOI substrate.													However, Sun et al. teaches the IC, wherein the individual source/drain region and the intermediate source/drain region have lower portions in direct contact with an upper surface of the insulator layer of the SOI substrate (Par. 0063, 0075-0076, Figs. 5e – source/drain regions comprising 528 have lower portions in direct contact with an upper surface of the insulator layer 505).						It would have been obvious to one having ordinary skill in the art at the time the invention was filed to use the teachings of Sun et al. et al. to adapt the IC, wherein the individual source/drain region and the intermediate source/drain region of Cheek et al. have lower portions in direct contact with an upper surface of the insulator layer of the SOI substrate in order to build an effective NVM using a SOI substrate. 
Regarding Claim 9, modified Cheek et al., as applied to claim 8, discloses the IC, further comprising: an isolation region arranged in the semiconductor device layer between the memory cell and the logic device, the isolation region extending from an upper surface of the semiconductor device layer and contacting the upper surface of the insulator layer (Sun et al. – Par. 0066, Fig. 5e – isolation region 580).

Claims 10-11 are rejected under 35 U.S.C. 103 as obvious over Cheek et al. (Pub. No.: US 2014/0225176 A1) in view of Yoo et al. (Patent No.: US 6,914,290 B2).

Regarding Claim 10, Cheek et al. discloses an integrated circuit (IC) including a memory device, comprising:						a semiconductor-on-insulator (SOI) substrate comprising a handle substrate, an insulator layer over the handle substrate, and a semiconductor device layer over the insulator layer (Par. 0020, Fig. 9 - semiconductor-on-insulator (SOI) substrate 10 – presence of a handle substrate, an insulator layer over the handle substrate, and a semiconductor device layer are implied although not explicitly shown);											first and second individual source/drain regions arranged in the semiconductor device layer and spaced apart from one another (Par. 0024; Fig. 9 – source/drain region 22 on the left of the leftmost select gate 14 can be considered as the first individual source/drain region;  source/drain region 23 on the right of the control gate 21 can be considered as the second individual source/drain region); and									first and second intermediate source/drain regions arranged in the semiconductor device layer and arranged between the first and second individual source/drain regions, the second individual source/drain region being spaced apart from the second intermediate source/drain region by a second control channel region (Col. 4, L 42-65; Fig. 4 – first intermediate source/drain region 22 (one on the right of the leftmost select gate 14); and second intermediate source/drain region 23 (one on the left of the rightmost select gate 14)).					Cheek et al. does not explicitly disclose 				                               first and second intermediate source/drain regions arranged in the semiconductor device layer and arranged between the first and second individual source/drain regions, the first individual source/drain region being spaced apart from the first intermediate source/drain region by a first control channel region, and the second individual source/drain region being spaced apart from the second intermediate source/drain region by a second control channel region;				a common source/drain region arranged in the semiconductor device layer and arranged between the first and second intermediate source/drain regions, the first intermediate source/drain region being spaced apart from the common source/drain region by a first select channel region, and the second intermediate source/drain region being spaced apart from the common source/drain region by a second select channel region;						first and second control gates arranged over the first and second control channel regions, respectively;												first and second select gates arranged over the first and second select channel regions, respectively, the first and second select gates extending continuously in a second direction perpendicular to the first direction to extend over multiple columns of memory cells for the memory device; and										wherein the common source/drain region extends continuously in the second direction to be coupled to respective source/drain regions of the multiple columns of memory cells for the memory device.											However Yoo et al. teaches first and second individual source/drain regions arranged in the semiconductor device layer and spaced apart from one another (Col. 4, L 42-65; Fig. 4 – first and second individual source/drain regions 218d (one on the left can be considered as the first individual source/drain region and the one at the right can be considered as the second individual source/drain region);			first and second intermediate source/drain regions arranged in the semiconductor device layer and arranged between the first and second individual source/drain regions, the first individual source/drain region being spaced apart from the first intermediate source/drain region by a first control channel region, and the second individual source/drain region being spaced apart from the second intermediate source/drain region by a second control channel region (Col. 4, L 42-65; Fig. 4 – first and second intermediate source/drain regions 218s (one on the left can be considered as the first intermediate source/drain region and the one at the right	 can be considered as the second intermediate source/drain region);						a common source/drain region arranged in the semiconductor device layer and arranged between the first and second intermediate source/drain regions, the first intermediate source/drain region being spaced apart from the common source/drain region by a first select channel region, and the second intermediate source/drain region being spaced apart from the common source/drain region by a second select channel region (Col. 4, L 42-65; Fig. 4 –  common source/drain region CSL, first select channel region under selection gate electrode SL on the left of CSL and second select channel region under selection gate electrode SL on the right of CSL);												first and second control gates arranged over the first and second control channel regions, respectively (Col. 4, L 42-65; Fig. 4 – the control gate WL on the left could be considered as the first control gate and the control gate WL on the right could be considered as the second control gate); 													first and second select gates arranged over the first and second select channel regions, respectively, the first and second select gates extending continuously in a second direction perpendicular to the first direction to extend over multiple columns of memory cells for the memory device (Col. 4, L 42-65; Figs. 4-5 – selection gate electrode SL on the left of CSL could be considered as the first select gates and selection gate electrode SL on the right of CSL could be considered as the second select gates); and 								wherein the common source/drain region extends continuously in the second direction to be coupled to respective source/drain regions of the multiple columns of memory cells for the memory device (Col. 4, L 42 to Col. 5, L 44; Figs. 4-5).
	It would have been obvious to one having ordinary skill in the art at the time the invention was filed to use the teachings of Yoo et al. et al. to adapt the IC, wherein the first and second intermediate source/drain regions arranged in the semiconductor device layer of Cheek et al. and arranged between the first and second individual source/drain regions, the first individual source/drain region being spaced apart from the first intermediate source/drain region by a first control channel region, and the second individual source/drain region being spaced apart from the second intermediate source/drain region by a second control channel region; a common source/drain region arranged in the semiconductor device layer and arranged between the first and second intermediate source/drain regions, the first intermediate source/drain region being spaced apart from the common source/drain region by a first select channel region, and the second intermediate source/drain region being spaced apart from the common source/drain region by a second select channel region; first and second control gates arranged over the first and second control channel regions, respectively; first and second select gates arranged over the first and second select channel regions, respectively, the first and second select gates extending continuously in a second direction perpendicular to the first direction to extend over multiple columns of memory cells for the memory device; and wherein the common source/drain region extends continuously in the second direction to be coupled to respective source/drain regions of the multiple columns of memory cells for the memory device in order to fabricate an efficient non-volatile memory device on an IC.
Regarding Claim 11, modified Cheek et al., as applied to claim 10, discloses the IC, wherein the common source/drain region has outermost edges that are arranged directly under the first and second select gates (Yoo et al. - Fig. 4).

Claims 14-16 & 18-19 are rejected under 35 U.S.C. 103 as obvious over Cheek et al. (Pub. No.: US 2014/0225176 A1) in view of Yoo et al. (Patent No.: US 6,914,290 B2) and Regnier et al. (Pub. No.: US 2016/0181265 A1).

Regarding Claim 14, Cheek et al. discloses an integrated circuit (IC) including a memory device, comprising:						a semiconductor-on-insulator (SOI) substrate comprising a handle substrate, an insulator layer over the handle substrate, and a semiconductor device layer over the insulator layer (Par. 0020, Fig. 9 - semiconductor-on-insulator (SOI) substrate 10 – presence of a handle substrate, an insulator layer over the handle substrate, and a semiconductor device layer are implied although not explicitly shown);	and										a memory cell comprising a control gate and a select gate laterally adjacent to one another and arranged over the semiconductor device layer, wherein a charge-trapping layer underlies the control gate (Par. 0024, Fig. 9 -.memory cell 211, control gate 21, select gate 14, charge-trapping layer 20; charge trapping layer at least partially underlies the control gate 21).
 Cheek et al. does not explicitly disclose 				                                    a common source/drain region arranged in the SOI substrate to a side of the select gate, the common source/drain region having an upper surface that corresponds to an upper surface of the semiconductor device layer and that is below a lower surface of the control gate, and having a lowermost surface below an upper surface of the handle substrate.				However Yoo et al. teaches a common source/drain region arranged in the SOI substrate to a side of the select gate, the common source/drain region having an upper surface that corresponds to an upper surface of the semiconductor device layer and that is below a lower surface of the control gate (Col. 4, L 42-65; Fig. 4 – common source/drain region CSL, select gate SL).							Furthermore, Regnier et al. teaches a common source/drain region arranged in the SOI substrate, the common source/drain region having a lowermost surface below an upper surface of the handle substrate (Par. 0052-0053, Figs. 5, 6B-6C – handle substrate SUB, common source/drain region n0).					It would have been obvious to one having ordinary skill in the art at the time the invention was filed to use the teachings of Yoo et al. and Regnier et al. et al. to adapt the IC, wherein the common source/drain region of Cheek et al. arranged in the SOI substrate to a side of the select gate, the common source/drain region having an upper surface that corresponds to an upper surface of the semiconductor device layer and that is below a lower surface of the control gate, and having a lowermost surface below an upper surface of the handle substrate in order to be able to effectively collect programming currents for programming multiple memory cells as taught by Regnier et al.

Regarding Claim 15, modified Cheek et al., as applied to claim 14, discloses the IC, wherein the common source/drain region extends in a continuous path between multiple common source/drain regions of multiple respective columns of the memory device (Yoo et al. - Figs. 4-5).
Regarding Claim 16, modified Cheek et al., as applied to claim 14, discloses the IC, wherein the common source/drain region has an outer edge arranged directly under the select gate (Yoo et al. - Fig. 4).
Regarding Claim 18, modified Cheek et al., as applied to claim 14, discloses the IC, further comprising:										a logic device comprising a logic gate arranged over the semiconductor device layer (Cheek et al. - Par. 0032-0035, Fig. 9 – logic device 212/213, logic gate comprising metal layer 40);												wherein the logic gate is spaced apart from a logic channel region within the semiconductor device layer by a high k dielectric layer (Cheek et al. - Par. 0032-0035, Fig. 9 –high k dielectric layer 34).
Regarding Claim 19, modified Cheek et al., as applied to claim 14, discloses the IC, further comprising:										an intermediate source/drain region disposed in the semiconductor device layer between the select gate and the control gate (Yoo et al. - Col. 4, L 42-65; Fig. 4 – intermediate source/drain region 218s, select gate SL, control gate WL); and						an individual source/drain region disposed in the semiconductor device layer to a side of the control gate opposite the intermediate source/drain region (Yoo et al. - Col. 4, L 42-65; Fig. 4 – individual source/drain region 218d (one on the left could be considered as one of the individual source/drain regions), control gate WL (one the left could be considered as one of the control gates).


Claim 20 is rejected under 35 U.S.C. 103 as obvious over Cheek et al. (Pub. No.: US 2014/0225176 A1), Yoo et al. (Patent No.: US 6,914,290 B2) and Regnier et al. (Pub. No.: US 2016/0181265 A1), as applied to claim 19.

Regarding Claim 20, modified Cheek et al., as applied to claim 19, does not explicitly disclose 	the IC, further comprising: bias circuitry configured to carry out a program-inhibit operation by biasing the common source/drain region to approximately -3.5 volts, while the individual source/drain region is biased to less than +1.1 volts, while the select gate is biased to approximately -3.5 volts, and while the control gate is biased to approximately +4 volts.		However modified Cheek et al. teaches general conditions for operation of a memory cell (Regnier et al. - Par. 0046-0047, Figs. 4-5).								Modified Cheek et al. discloses the claimed invention except for the IC, further comprising: bias circuitry configured to carry out a program-inhibit operation on the memory cell by biasing the common source/drain region to approximately -3.5 volts, while the individual source/drain region is biased to less than +1.1 volts, while the select gate is biased to approximately -3.5 volts, and while the control gate is biased to approximately +4 volts.  It would have been obvious to one having ordinary skill in the art at the time the invention was filed to adapt the IC, further comprising: bias circuitry configured to carry out a program-inhibit operation on the memory cell by biasing the common source/drain region to approximately -3.5 volts, while the individual source/drain region is biased to less than +1.1 volts, while the select gate is biased to approximately -3.5 volts, and while the control gate is biased to approximately +4 volts, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233 (CCPA 1955).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED I GHEYAS whose telephone number is (571)272-0592.  The examiner can normally be reached on M-F 8:30 AM - 5:30 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached on 571-272-2194.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
 	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

08/24/2022
/SYED I GHEYAS/Primary Examiner, Art Unit 2812